Citation Nr: 1300761	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for trichuriasis, claimed as a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

A review of the record reveals that the Veteran was hospitalized for a period of seven days in August 1958 following a period of off and on abdominal distress for over two months.  A diagnosis of trichuriasis was rendered at that time.  The examiner noted that the condition had existed prior to service and was not incurred in the line of duty.  

The Veteran has submitted evidence demonstrating that he currently has a hiatal hernia with distal reflux esophagitis grade II.  The Veteran maintains that his difficulties had their onset in service and that they have continued to the present day.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410  (2006); McLendon v. Nicholson, at 83.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current gastrointestinal disability and whether it is related to his period of service, to include treatment received in service for trichuriasis.  Based upon the above, a VA examination is warranted.  

The Board further notes that this matter must be remanded as the Veteran submitted additional evidence to the Board without the appropriate waiver and did not respond to a September 2012 letter from the Board indicating that the matter would have to be returned to the RO for initial review if the Veteran did not indicate that he was waiving such review by the RO.  The Veteran did not respond to the September 2012 letter.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current gastrointestinal disorder, to include trichuriasis or residuals thereof.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination and must be reviewed prior to rendering any opinions, with said review being noted in the report. 

The examiner is requested to answer the following questions: 

(a) Does the Veteran currently have a gastrointestinal disorder, to include trichuriasis or residuals therefrom? 

(b) If so, is there clear and unmistakable (i.e., undebatable) evidence that such disability existed prior to service?  If such evidence is found, whether based on the available record or on medical principles, the examiner must then address whether there is clear and unmistakable evidence (i.e., undebatable) that the gastrointestinal disorder, to include trichuriasis, did not undergo a worsening beyond the normal progression of the disease during military service?

(c) If the gastrointestinal disorder, to include trichuriasis, is not found to have pre-existed service, the examiner should opine whether the current disability is at least as likely as not (50 percent or more) related to his time in service?

Complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issue on appeal, to include consideration of evidence submitted by the Veteran in May 2012.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


